KRUEGER, Judge.
The offense is robbery. The punishment assessed is confinement in the state penitentiary for a term of five years.
There are no bills of exceptions in the record complaining of the admission or rejection of evidence nor any objections to the court’s charge. Consequently, there is nothing presented for review but the sufficiency of the evidence to sustain the conviction.
The record reflects that on the night of December 23rd, 1945, Louis B. Cloutier, while on his way home, was robbed by two negroes. They took from his person a billfold containing $3.85, and a diamond stickpin. He immediately reported the robbery to the Police Department and a very short time later, appellant and his companion, Walter Hawkins, were arrested and the diamond stickpin was recovered. Appellant testified in his own behalf and denied that he robbed Cloutier or had any *106connection therewith. It will be noted that the evidence raised an issue of fact which the jury decided adversely to him. Appellant seems to insist that the testimony of the State’s witness was not worthy of belief. He was a competent witness, his testimony was pertinent and admissible. The credibility and weight to be given to his testimony was within: the exclusive province of the jury.
The judgment of the trial court is affirmed.
Opinion approved by the Court.